Opinion issued November 26, 2003















In The
Court of Appeals
For The
First District of Texas




NO. 01-02-01150-CV




JOHN S. WOODS, Appellant

V.

THE PLANK COMPANIES, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2001-26137




MEMORANDUM OPINION
           The Court today considered the Joint Motion to Dismiss the Appeal filed by appellant,
John S. Woods, and appellee, The Plank Companies.  The motion is granted and this appeal
is dismissed.  Tex. R. App. P. 42.1(a).  Any pending motions in this appeal are overruled as
moot.  The Clerk is directed to issue mandate immediately.  Tex. R. App. P. 18.1.
 
 
                                                                  Sam Nuchia
                                                                  Justice

Panel consists of Justices Hedges, Nuchia, and Higley.